Title: To Thomas Jefferson from Henry Dearborn, 15 May 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department May 15, 1805
                        

                        I have the honor of proposing for your approbation Satterlee Clark & Eleazer D Wood as Cadets in the Corps of Artillerists.
                  With high respect and consideration I am Sir, Your Obedt. Servt.
                        
                            H. Dearborn
                     
                        
                    
                     [in TJ’s hand:]
                     May 15. 1805.
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                        
               